DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to Non-Provisional Applicaion No. 15/933,219 filed Match 22, 2018 now Patent No. 11,027,077, and to Provisional Applications No. 62/475,635 filed March 23, 2017, 62/475,618 filed March 23, 2017, and 62/475,603 filed March 23, 2017.

Status of Claims
Claims 1-20, filed May 28, 2021, are presently pending in this application. 

Claim Objections
Claims 18 objected to because of the following informalities:  
Claim 18 recites “through patient interface”, ln 3 should read --through a patient interface--;
.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the vibratable mesh”, ln 3, there is insufficient antecedent basis for this limitation in the claim. The limitation “vibratable mesh” has not previously been introduced in claim 8 to which claim 9 depends.  It is unclear whether “vibratable mesh” is intended to introduce a new limitation or reference a previous limitation (i.e. the vibratable member introduced in claim 8).  Examiner believes this to be a typographical error and Applicant’s intent is to reference the vibratable member of claim 8. Therefore, for the purpose of this Office Action “vibratable mesh” has been interpreted as --vibratable member--. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clancy et al. (U.S. Pub. No. 2009/0241948; hereinafter: “Clancy”) in view of Crockford et al. (U.S. Pub. No. 2003/0205229; hereinafter: “Crockford”) in view of Smith et al. (U.S. Pub. No. 2003/0140921; hereinafter: “Smith”).
Regarding Claim 1, Clancy discloses a method of providing aerosolized fluid to a patient, comprising: detecting a breath cycle using at least one breath sensor (11; Fig. 1b, 12) of an aerosolization device (2; Fig. 1(a); Abstract; ¶¶ 0076, 0088, 0116-0119); preloading fluid onto a vibratable member (40; Fig. 4-5) of the aerosolization device with a pump (27; Fig. 1(b), 12; ¶¶ 0048, 0098, 0106); and vibrating the vibratable member to aerosolize the fluid (¶¶ 0076, 0088, 0091-0095, 0098, 0106, 0116-0122).
Clancy does not specifically disclose the method of providing aerosolized fluid to a patient comprising predicting the start of an inhalation, using the aerosolization device, by monitoring signals from the at least one breath sensor over one or more breath cycles of the patient; and wherein vibrating the vibratable member to aerosolize the fluid is at a predetermined time prior to the start of a predicted inhalation.
Crockford teaches a drug delivery method (Abstract) comprising predicting the start of an inhalation, using an aerosolization device (“nebulizer” ; Fig. 6, 109; Fig. 7), by monitoring signals from the at least one breath sensor (109; Fig. 7; ¶¶ 0056, 0061) over one or more breath cycles of the patient [132; Fig. 8; ¶¶ 0052, 0056, 0060-0065; Claims 5-8; Examiner notes: Crockford discloses utilizing three breath cycles of the patient to predict the timing of the patient inhalation (i.e. when the subsequent inhalation will begin and/or the duration of the subsequent inhalation) by monitoring signals from the breath sensor over said three breath cycles and then controlling the aerosol generator to start aerosolizing the liquid medicament at least during the first 50% or more of the inhalation cycle based on the predicted timing of the patient inhalation.)] for the purpose of minimizing treatment time and avoiding wastage of medication (¶ 0061).
Smith teaches a method for operating an aerosol generator comprising vibrating a vibratable member (the aerosol generator being a “vibratable member” 22, 84, 85, 86; Fig. 1, 9, 17; ¶¶ 0059, 0083, 0085) to aerosolize a fluid is at a predetermined time prior to the start of a predicted inhalation [¶¶ 0054-0058, 0083, 0085-0086, 0092-0097; Fig. 18-21; Examiner notes: Smith discloses a dose of medication can be aerosolized prior to an inhalation phase (¶¶ 0086, 0095).] for the purpose of sweeping the medication into a patient's respiratory system at the very start of the inhalation cycle (¶ 0086).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Clancy to include predicting the start of an inhalation, using the aerosolization device, by monitoring signals from the at least one breath sensor over one or more breath cycles of the patient, as taught by Crockford; and including vibrating the vibratable member to aerosolize the fluid is at a predetermined time prior to the start of a predicted inhalation, as taught by Smith for the purpose of minimizing treatment time and avoiding wastage of medication (See Crockford: ¶ 0061) and sweeping the medication into a patient's respiratory system at the very start of the inhalation cycle (See Smith: ¶ 0086), respectively.
 
Regarding Claim 2, the modified method of Clancy discloses the method of providing aerosolized fluid to a patient, shown above. 
The modified method of Clancy does not specially disclose the method of providing aerosolized fluid to a patient wherein: the predetermined time is within 0.5 seconds of the start of the predicted inhalation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the modified method of Clancy to have the predetermined time be within 0.5 seconds of the start of the predicted inhalation since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified method of Clancy would not operate differently with the predetermined time being within 0.5 seconds of the start of the predicted inhalation and since the modified method of Clancy discloses the predetermined time being prior to the prior to the start of the subsequent inhalation (See Smith: ¶ 0095) the method would function appropriately having the claimed predetermined time. Further, applicant places no criticality on the predetermined time claimed, indicating simply that the predetermined time “may” be “± 0.5 seconds before and/or during the predicted inhalation” (Instant Specification ¶ 0028).
Regarding Claim 3, the modified method of Clancy discloses the method of providing aerosolized fluid to a patient further comprising: determining a duration of inhalation of the breath cycle (See Crockford: ¶¶ 0056, 0061, Smith: ¶¶ 0053-0055, 0082, 0091, 0094-0098). 
The modified method of Clancy does not specially disclose the method of providing aerosolized fluid to a patient wherein the predetermined time comprises a time period between 1% and 30% before the start of the predicted inhalation with respect to the duration of inhalation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the modified method of Clancy to have the predetermined time be a time period between 1% and 30% before the start of the predicted inhalation with respect to the duration of inhalation since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified method of Clancy would not operate differently with the predetermined time being within the claimed range prior to the start of the predicted inhalation and since the modified method of Clancy discloses the predetermined time being prior to the prior to the start of the subsequent inhalation (See Smith: ¶ 0095) the method would function appropriately having the claimed predetermined time. Further, applicant places no criticality on the predetermined time claimed, indicating simply that the predetermined time “may” be “1-10%, 1-15%, 1-20%, 1-30%, etc.” before the start of the predicted inhalation with respect to the duration of inhalation (Instant Specification ¶ 0046).
Regarding Claim 4, the modified method of Clancy discloses the method of providing aerosolized fluid to a patient further comprising: determining a duration of inhalation of the breath cycle (See Crockford: ¶¶ 0056, 0061, Smith: ¶¶ 0053-0055, 0082, 0091, 0094-0098);  determining a predicted end of an inhalation (Smith: ¶¶ 0053-0055, 0082, 0091, 0094-0098); and stopping aerosolization of the fluid at a time period before the end of the predicted inhalation (Smith: ¶¶ 0053-0055, 0082, 0091, 0094-0098; Fig. 18-21). 
The modified method of Clancy does not specially disclose the method of providing aerosolized fluid to a patient wherein the time period is between about 1% and 20% before the end of the predicted inhalation with respect to the duration of inhalation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the modified method of Clancy to have the time period be between about 1% and 20% before the end of the predicted inhalation with respect to the duration of inhalation since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified method of Clancy would not operate differently with the time period before the end of the predicted inhalation being within the claimed range prior to the end of the predicted inhalation with respect to the duration of inhalation and since the modified method of Clancy discloses stopping aerosolization of the fluid at said time period before the end of the predicted inhalation (Smith: ¶¶ 0053-0055, 0082, 0091, 0094-0098; Fig. 18-21) the method would function appropriately having the claimed range. Further, applicant places no criticality on the predetermined time claimed, indicating simply that the predetermined time “may” be “1-10%, 1-15%, 1-20%, etc.” before the end of the predicted inhalation with respect to the duration of inhalation (Instant Specification ¶ 0046).
Regarding Claim 5, the modified method of Clancy discloses the method of providing aerosolized fluid to a patient wherein: the vibratable member is coupled with a piezoelectric device (See Clancy: 41; Fig. 4-5) that vibrates the vibratable member (See Clancy: ¶¶ 0048, 0106, 0114).
Regarding Claim 6, the modified method of Clancy discloses the method of providing aerosolized fluid to a patient wherein: an amount of the fluid delivered to the vibratable member is based on a size of the patient (See Crockford: ¶¶ 0061-0062), an age of the patient (See Smith: ¶ 0090), or a desired amount of aerosol to be generated (Smith: ¶ 0051).
Regarding Claim 7, the modified method of Clancy discloses the method of providing aerosolized fluid to a patient wherein: vibrating the vibratable member causes the fluid to be aerosolized with a fine particle fraction (FPF) of at least 80% and with particle sizes having a volume mean diameter (VMD) or less than about 4 microns (See Clancy: 0049-0050, 0082, See Crockford: ¶ 0084).

Regarding Claim 8, Clancy discloses a method of providing aerosolized fluid to a patient, comprising: detecting a breath cycle using at least one breath sensor (11; Fig. 1b, 12) of an aerosolization device (2; Fig. 1(a); Abstract; ¶¶ 0076, 0088, 0116-0119); and vibrating the vibratable member to aerosolize the fluid (¶¶ 0076, 0088, 0091-0095, 0098, 0106, 0116-0122).
Clancy does not specifically disclose the method providing aerosolized fluid to a patient comprising predicting a timing of an inhalation, using the aerosolization device, by monitoring signals from the at least one breath sensor over one or more breath cycles of the patient; and vibrating the vibratable member of the aerosolization device to aerosolize fluid before a start of and during an inhalation cycle based on the predicted timing of the inhalation.
Crockford teaches a drug delivery method (Abstract) comprising predicting a timing of an inhalation, using an aerosolization device (“nebulizer” ; Fig. 6, 109; Fig. 7), by monitoring signals from the at least one breath sensor (109; Fig. 7; ¶¶ 0056, 0061) over one or more breath cycles of the patient [132; Fig. 8; ¶¶ 0052, 0056, 0060-0065; Claims 5-8; Examiner notes: Crockford discloses utilizing three breath cycles of the patient to predict the timing of the patient inhalation (i.e. when the subsequent inhalation will begin and/or the duration of the subsequent inhalation) by monitoring signals from the breath sensor over said three breath cycles and then controlling the aerosol generator to start aerosolizing the liquid medicament at least during the first 50% or more of the inhalation cycle based on the predicted timing of the patient inhalation.)] for the purpose of minimizing treatment time and avoiding wastage of medication (¶ 0061).
Smith teaches a method for operating an aerosol generator comprising vibrating a vibratable member (the aerosol generator being a “vibratable member” 22, 84, 85, 86; Fig. 1, 9, 17; ¶¶ 0059, 0083, 0085) to aerosolize a fluid before a start of and during an inhalation cycle based on the predicted timing of the inhalation [¶¶ 0054-0058, 0083, 0085-0086, 0092-0097; Fig. 18-21; Examiner notes: Smith discloses a dose of medication can be aerosolized prior to and during an inhalation phase (¶¶ 0086, 0095).] for the purpose of sweeping the medication into a patient's respiratory system at the very start of the inhalation cycle (¶ 0086).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Clancy to include predicting the timing of the inhalation, using the aerosolization device, by monitoring signals from the at least one breath sensor over one or more breath cycles of the patient, as taught by Crockford; and including vibrating the vibratable member of the aerosolization device to aerosolize fluid before the start of and during the inhalation cycle based on the predicted timing of the inhalation, as taught by Smith for the purpose of minimizing treatment time and avoiding wastage of medication (See Crockford: ¶ 0061) and sweeping the medication into a patient's respiratory system at the very start of the inhalation cycle (See Smith: ¶ 0086), respectively.
Regarding Claim 9, the modified method of Clancy discloses the method of providing aerosolized fluid to a patient further comprising: controlling a flow of the fluid to the vibratable member based on the predicted start of the inhalation (See Clancy: ¶¶ 0088, 0091-0095, 0098, 0116-0122; Examiner notes: the modified method of Clancy discloses controlling the flow of the fluid to the vibratable member, such that the aerosol generator has a supply of fluid during operation and yet does not allow fluid buildup. (See Clancy: ¶ 0091)].
Regarding Claim 10, the modified method of Clancy discloses the method of providing aerosolized fluid to a patient further comprising: forcing air into (See Clancy: ¶ 0073) and withdrawing (See Clancy: ¶ 0073) air from the patient using a respiration system (See Clancy: 100, 101, 102, 103, 105, 106; Fig. 1a) that is fluidly coupled with the aerosolization device (See Clancy: Fig. 1a; ¶¶ 0072-0073).
Regarding Claim 11, the modified method of Clancy discloses the method of providing aerosolized fluid to a patient wherein the respiration system includes one or both of a ventilator (100; Fig. 1a; ¶ 0073) and a humidifier (See Clancy: 120, 200; Fig. 1b, 13, 14; Abstract; ¶¶ 0085-0086, 0089-0090).
Regarding Claim 12, the modified method of Clancy discloses the method of providing aerosolized fluid to a patient further comprising: moistening the air using a humidifier (See Clancy: 120, 200; Fig. 1b, 13, 14) prior to delivering the air to the patient (See Clancy: Fig. 1b, 13, 14; Abstract; ¶¶ 0085-0086, 0089-0090).
Regarding Claim 13, the modified method of Clancy discloses the method of providing aerosolized fluid to a patient wherein: the at least one breath sensor comprises one or more selected from a group comprising: a flow sensor (See Clancy: 11; ¶¶ 0076, 0088, 0116-0118) and a pressure sensor (See Crockford: 109; ¶¶ 0050, 0052).
Regarding Claim 14, the modified method of Clancy discloses the method of providing aerosolized fluid to a patient wherein: vibrating the vibratable member causes the fluid to be aerosolized with particle sizes having a volume mean diameter (VMD) of less than about 4 microns (See Clancy: 0049-0050, 0082, See Crockford: ¶ 0084).

Regarding Claim 15, Clancy discloses a method of providing aerosolized fluid to a patient, comprising: providing an aerosolization device, comprising: an aerosol generator (2; Fig. 1(a); Abstract) comprising a vibratable member (40; Fig. 4-5); a pump (27; Fig. 1b, 12) coupled to the aerosol device (Fig. 1b; ¶¶ 0091-0095, 0098); and at least one breath sensor (11; Fig. 1b, 12); detecting a breath cycle using the at least one breath sensor (Abstract; ¶¶ 0076, 0088, 0116-0119); preloading fluid onto the vibratable member using the pump (¶¶ 0048, 0098, 0106); and vibrating the vibratable member to aerosolize the fluid (¶¶ 0076, 0088, 0091-0095, 0098, 0106, 0116-0122).
 Clancy does not specifically disclose the method of providing aerosolized fluid to a patient comprising predicting the start of an inhalation, using the aerosolization device, by monitoring signals from the at least one breath sensor over one or more breath cycles of the patient; and wherein vibrating the vibratable member to aerosolize the fluid is at a predetermined time prior to the start of a predicted inhalation.
Crockford teaches a drug delivery method (Abstract) comprising predicting the start of an inhalation, using an aerosolization device (“nebulizer” ; Fig. 6, 109; Fig. 7), by monitoring signals from the at least one breath sensor (109; Fig. 7; ¶¶ 0056, 0061) over one or more breath cycles of the patient [132; Fig. 8; ¶¶ 0052, 0056, 0060-0065; Claims 5-8; Examiner notes: Crockford discloses utilizing three breath cycles of the patient to predict the timing of the patient inhalation (i.e. when the subsequent inhalation will begin and/or the duration of the subsequent inhalation) by monitoring signals from the breath sensor over said three breath cycles and then controlling the aerosol generator to start aerosolizing the liquid medicament at least during the first 50% or more of the inhalation cycle based on the predicted timing of the patient inhalation.)] for the purpose of minimizing treatment time and avoiding wastage of medication (¶ 0061).
Smith teaches a method for operating an aerosol generator comprising vibrating a vibratable member (the aerosol generator being a “vibratable member” 22, 84, 85, 86; Fig. 1, 9, 17; ¶¶ 0059, 0083, 0085) to aerosolize a fluid is at a predetermined time prior to the start of a predicted inhalation [¶¶ 0054-0058, 0083, 0085-0086, 0092-0097; Fig. 18-21; Examiner notes: Smith discloses a dose of medication can be aerosolized prior to an inhalation phase (¶¶ 0086, 0095).] for the purpose of sweeping the medication into a patient's respiratory system at the very start of the inhalation cycle (¶ 0086).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Clancy to include predicting the start of an inhalation, using the aerosolization device, by monitoring signals from the at least one breath sensor over one or more breath cycles of the patient, as taught by Crockford; and including vibrating the vibratable member to aerosolize the fluid is at a predetermined time prior to the start of a predicted inhalation, as taught by Smith for the purpose of minimizing treatment time and avoiding wastage of medication (See Crockford: ¶ 0061) and sweeping the medication into a patient's respiratory system at the very start of the inhalation cycle (See Smith: ¶ 0086), respectively.
Regarding Claim 16,  the modified method of Clancy discloses the method of providing aerosolized fluid to a patient wherein: detecting the breath cycle comprises sensing a change in airflow during inhalation (See Clancy: ¶¶ 0076, 0088, 0116-0118).
Regarding Claim 17, the modified method of Clancy discloses the method of providing aerosolized fluid to a patient further comprising: detecting a spontaneous inhalation [See Smith: ¶ 0055; Examiner notes: the modified method of Clancy discloses detecting when a patient initiates inhalation (i.e. spontaneous inhalation) or an instance in which the ventilator pushes inhalation air to the patient.]; and vibrating the vibratable member immediately upon detecting the spontaneous inhalation [See Smith: ¶¶ 0055, 0093-0097; Examiner notes: the modified method of Clancy discloses aerosol generation is set to start at the start of the inhalation phase (step 206; Fig. 18; ¶ 0093).].
Regarding Claim 18, the modified method of Clancy discloses the method of providing aerosolized fluid to a patient further comprising: delivering the aerosolized fluid to patient through a patient interface (See Clancy: 106; Fig. 1a; ¶ 0073, See Smith: 24; Fig. 1; ¶ 0050), wherein the patient interface is selected from an endotracheal tube (See Clancy: 106; Fig. 1a; ¶ 0073), a facemask (See Smith: 24; Fig. 1; ¶ 0050), and a mouthpiece (See Smith: 24; Fig. 1; ¶ 0050).
Regarding Claim 19, the modified method of Clancy discloses the method of providing aerosolized fluid to a patient, shown above. 
The modified method of Clancy does not specially disclose the method of providing aerosolized fluid to a patient wherein: preloading the fluid onto the vibratable member begins at least 1% before the start of the predicted inhalation as measured by a duration of a predicted breath.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the modified method of Clancy to have preloading the fluid onto the vibratable member beginning at least 1% before the start of the predicted inhalation as measured by a duration of a predicted breath since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified method of Clancy would not operate differently with the claimed range and since the modified method of Clancy discloses the preloading the fluid onto the vibratable member (See Clancy: ¶¶ 0048, 0098, 0106) the methos would function appropriately having the claimed beginning time range. Further, applicant places no criticality on the at least 1% before the start of the predicted inhalation as measured by a duration of a predicted breath range because the Instant Specification is silent on the subject.
Regarding Claim 20, the modified method of Clancy discloses the method of providing aerosolized fluid to a patient further comprising: stopping a flow of the fluid onto the vibratable member after inhalation begins, wherein the vibratable member continues to vibrate and aerosolize the fluid after the flow of fluid stops (See Clancy: ¶¶ 0088, 0091-0095, 0098, 0116-0122; Examiner notes: the modified method of Clancy discloses controlling the flow of the fluid to the vibratable member, such that the aerosol generator is supplied with fluid during inhalation and ceasing the supply of fluid to prevent fluid buildup. (See Clancy: ¶ 0091)].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785